Citation Nr: 1314794	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  08-31 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In December 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

This case was previously before the Board in March 2012 and January 2013 when it was remanded for further development.


FINDING OF FACT

Tinnitus is reasonably attributable to exposure to loud noise in service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Service Connection

Service connection may be granted for disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110.  If a chronic disorder such as an organic disease of the nervous system is manifest to a compensable degree within one year after separation from service, the disorder may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran seeks entitlement to service connection for tinnitus.  He attributes his tinnitus to exposure to loud noise from tank gun blasts during training exercises in service.

Service treatment records do not reveal any complaint, diagnosis, or treatment for any tinnitus.

The Veteran's Armed Forces of the United States Report of Transfer or Discharge (DD 214) reveals that the Veteran's specialty was 11E-40, Armor Crewman.

In March 2007 the Veteran reported that he had ringing in his ears on a daily basis from the exposure to tank gun blasts from training exercises in the Army.

In the Veteran's Notice of Disagreement received in January 2008 the Veteran stated: "I disagree with your decision regarding my claim for tinnitus, I still suffer from this medical condition at this time the injury is a permanent injury."

In the Veteran's Substantive Appeal on a VA Form 9, received in October 2008, the Veteran reported that "[d]uring my tour duty I had exposure to concussion grenades explosions, rifle fire without hearing protection, explosive ordinance, explosions, mortar fire detonations that inflicted loss of hearing and ringing in both ears."

At the hearing before the undersigned Veterans Law Judge the Veteran reported that he had ringing in his ears.  He stated that he served as an armor crewman and that he believed his tinnitus was related to his exposure to loud noise as an armor crewman.  The Veteran reported that he did quite a bit of firing with the tanks and gunnery.  The Veteran indicated that he did not use hearing protection while he was stationed in Germany performing two tours of "hand gunnery."  He stated that he could not remember how long his ears have been ringing and indicated that they did not ring while he was in service.  He reported that his ears began ringing approximately six months to one year after separation from service.  The Veteran stated that he did not have a noisy occupation after separation from service.  

The Veteran's spouse, in a statement received in December 2011, indicated that she noticed that the Veteran had declining hearing over the prior 10 years.  She reported that she had to repeat herself often or speak louder even if they were a few feet apart and that the television and radio had to be turned up louder.  

In May 2012 the Veteran was afforded a VA hearing loss and tinnitus examination.  The examiner noted that the Veteran reported that he was exposed to loud noise in service from gunfire and heavy equipment.  He indicated that no hearing protective devices were used.  The examiner noted that upon examination at separation from service in March 1967 the Veteran had hearing within normal limits.  The Veteran reported working as a farmer prior to the military and working as a retail clerk after the military.  The Veteran reported recreational activities of hunting and using power tools and indicated that hearing protective devices were used when available.  He reported constant high pitch tinnitus bilaterally.  He reported that it began after service but was unsure of the exact onset.  It was rated a four on a one to five severity scale, with five being intolerable.  Relevant to the issue of entitlement to service connection for tinnitus, after examination the examiner rendered the opinion that it was less likely than not that the Veteran's tinnitus was caused by or a result of military noise exposure.  The rationale provided was that the Veteran had normal hearing on his enlistment and separation examinations with no shifts in hearing threshold levels during his service time.  The examiner noted that a recent report by the Institute of Medicine found that based on current knowledge of cochlear physiology there is no sufficient scientific basis for the existence of delayed-onset hearing loss.  The examiner found, therefore, since the Veteran's hearing was normal during his service years with no shift in hearing threshold levels it is less likely than not that his tinnitus is due to his hazardous military noise exposure. 

In March 2013 a VA medical opinion was obtained.  The examiner stated that the Veteran reported exposure to heavy equipment noise and gunfire, but no specific incidents of acoustic trauma.  It was reported that no hearing protection devices were used.  The enlistment examination and separation examination reports were noted to reveal hearing within normal limits bilaterally.  Occupationally, the Veteran reported working as a farmer prior to the military and working as a retail clerk after the military.  It was noted that no hearing protection devices were used.  Recreationally the Veteran reported hunting and using power tools and that hearing protection devices were used when available.  The Veteran's wife was noted to report noticing his hearing loss ten years prior.  The results of private audiograms were noted to reveal hearing within normal limits bilaterally in October 1994, and mild loss in the right ear and mild to moderate loss in the left ear in September 2011.  The Veteran reported constant high pitch tinnitus bilaterally.  He reported that it began after the service, but is unsure of the exact onset.  The examiner reported that at the recent interview the Veteran reported that intermittent tinnitus began in service only after shooting weapons and that it became worse recently.  It was rated a four on a one to five scale, with five being intolerable.  He reported no other medical issues from the military to which his tinnitus could be secondary.  The examiner stated that there was no complaint or treatment of tinnitus during military service.  It was noted that there is a current complaint of tinnitus with onset originally reported after the service.

The examiner stated that because of the strong epidemiological association between hearing loss and tinnitus, the onset of hearing loss is relevant.  The Veteran not only had hearing within normal limits on his separation examination in 1967, but his subsequent exam in 1994 also revealed hearing within normal limits bilaterally.  The examiner noted that a recent report by the Institute of Medicine found that based on current knowledge of cochlear physiology there is no sufficient scientific basis for the existence of delayed-onset hearing loss.  Therefore, since the Veteran's hearing was normal during his service years with no shift in hearing threshold levels it is less likely than not that his hearing loss and tinnitus is due to his hazardous military noise exposure.  The examiner concluded that since the Veteran reported no specific incidents of acoustic trauma, it is less likely than not that his tinnitus is due to acoustic trauma.  

The Board finds that, affording the Veteran the benefit of the doubt, service connection is warranted for tinnitus.  The Board acknowledges that the Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for any tinnitus.  However, the Veteran's in service occupation as an armor crewman, as verified by his service records, reveals that the Veteran was exposed to loud noise in service.

The Board acknowledges that the Veteran has reported that his tinnitus began six months to one year after service; however, the Veteran has also indicated that he had intermittent tinnitus during service.  

Although the VA examiners render the opinion that the Veteran's tinnitus is not related to his active service, the examiners rely upon a lack of a shift in the Veteran's hearing threshold during service and a report by the Institute of Medicine found that based on current knowledge of cochlear physiology there is no sufficient scientific basis for the existence of delayed-onset hearing loss.  The Board notes that the Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a Veteran's in-service exposure to loud noise and his current disability.  As such, the Board finds that the opinions of the VA examiners lack probative weight.

As the Veteran was exposed to loud noise in service, has competently and credibly reported that he has had ringing in his ears since shortly after separation from service, and has competently and credibly reported that he had intermittent tinnitus in service, affording the Veteran the benefit of doubt, the Veteran's tinnitus was incurred in service.  As such, entitlement to service connection for tinnitus is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


